DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	The present Application is a continuation of U.S. Patent Application No. 16/133,677, which is a continuation-in-part of U.S. Patent Application 16/132,230.  Each of claims 22-41 are fully supported by U.S. Patent Application No. 16/133,677, but are not fully supported by U.S. Patent Application 16/132,230.  Therefore, the effective filing date of claims 22-41 is 17 September 2018, which is the filing date of U.S. Patent Application No. 16/133,677.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 3 September 2021, 22 November 2021, 14 January 2022, 8 March 2022, 18 May 2022, 7 June 2022, 23 June 2022, 8 July 2022, and 8 August 2022 have been fully considered by Examiner.  Annotated copies are included with the present Notice of Allowability.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 8 and 15-20 of U.S. Patent No. 11,113,845. Although the claims at issue are not identical, they are not patentably distinct from each other because, as demonstrated below, the claims of the Application recite the same steps as the claims of the Patent, but merely in a different type of embodiment, the difference being obvious to one of ordinary skill in the art before the effective filing date of the invention.

Present Application
USPN 11,113,845
Claim 22:  A non-transitory, computer-readable medium storing program instructions, that when executed using one or more processors, cause the one or more processors to:
receive one or more encoded image frames comprising images for compressed three-dimensional (3D) visual content and padding in pixels of the one or more encoded image frames that are not occupied by the images for the compressed 3D visual content,
wherein respective sets of pixels of the one or more encoded image frames comprise pixel values that correspond to values for the respective ones of the images for the compressed 3D visual content;
decode the one or more encoded image frames,
wherein less decoding resources are allocated to decoding the padded pixels of the one or more encoded image frames than are allocated to decoding the image pixels for the compressed 3D visual content that are included in one or more image frames; and
generate a decompressed version of the compressed 3D visual content based, at least in part, on the pixel values of the decoded images for the compressed 3D visual content included in the one or more encoded image frames.
Claim 15:  A device comprising a computer system storing program instructions that, when executed, implement a decoder configured to:

receive one or more encoded image frames comprising projected images for a compressed point cloud and padding in pixels of the or more images that are not occupied by the projected images,


wherein respective sets of pixels of the one or more encoded image frames comprise pixel values that correspond to values for the respective ones of the projected images;
decode the one or more encoded image frames,
wherein less decoding resources are allocated to decoding the padded pixels of the one or more images than are allocated to decoding the projected image pixels of the one or more image frames; and

generate a decompressed version of the compressed point cloud based, at least in part, on the decoded projected images.


The differences between claim 22 of the Application and claim 15 of the Patent are (1) a non-transitory, computer readable medium versus a device comprising a computer system; and (2) 3D visual content for image frames versus projected images based on point cloud data.  With respect to (1), a non-transitory, computer readable medium and a device comprising a computer system are old, well-known and expected in the art, and are obvious variants of each other.  With respect to (2), projected images based on point cloud data is a particular type of 3D visual content for image frames.  Therefore, claim 22 of the Application and claim 15 of the Patent are obvious variants of each other.
	Claims 30 and 37 of the Application are each obvious variants over claim 1 of the Patent for reasons similar to those set forth above with respect to claim 22 of the Application and claim 15 of the Patent.
	Claims 25-29 of the Application each further limit claim 22 of the Application according to the same features with which claims 16-20 of the Patent each further limit claim 15 of the Patent.  Therefore, claims 25-29 of the Application and claims 16-20 of the Patent are each, respectively, obvious variants.
	Claims 33-36 of the Application each further limit claim 30 of the Application according to the same features with which claims 4, 5, 7 and 8 of the Patent each further limit claim 1 of the Patent.  Therefore, claims 33-36 of the Application and claims 4, 5, 7 and 8 of the Patent are each, respectively, obvious variants.
	Claim 41 of the Application further limits claim 37 of the Application according to the same features with which claim 4 of the Patent further limits claim 1 of the Patent.  Therefore, claim 41 of the Application and claim 4 of the Patent are each, respectively, obvious variants.
	Claims 23, 24, 31, 32, 39 and 40 of the Application are each obvious variants since using VR and/or AR content for the 3D visual content, along with compression and decompression of the content as needed, are old, well-known and expected variants, and are useful content for user interactions.
	Claim 38 of the Application is an obvious variant since sensors capturing the 3D visual content, along with corresponding spatial and attribute information are old, well-known and expected in the art, and are an effective manner of obtaining the needed 3D visual data in the region being viewed.

Allowable Subject Matter
6.	There is presently no allowable subject matter.  However, claims 22-41 distinguish over the prior art, and could possible be allowable if the non-statutory obviousness-type double patenting rejections above are overcome.
	Claim 22 recites a “non-transitory, computer-readable medium storing program instructions, that when executed using one or more processors, cause the one or more processors to:” (1) “receive one or more encoded image frames comprising images for compressed three-dimensional (3D) visual content and padding in pixels of the one or more encoded image frames that are not occupied by the images for the compressed 3D visual content, wherein respective sets of pixels of the one or more encoded image frames comprise pixel values that correspond to values for the respective ones of the images for the compressed 3D visual content;” (2) “decode the one or more encoded image frames, wherein less decoding resources are allocated to decoding the padded pixels of the one or more encoded image frames than are allocated to decoding the image pixels for the compressed 3D visual content that are included in one or more image frames; and” (3) “generate a decompressed version of the compressed 3D visual content based, at least in part, on the pixel values of the decoded images for the compressed 3D visual content included in the one or more encoded image frames.”
	Examiner has not discovered claim 22 in the prior art, either singly or in an obvious combination.  The closest prior art discovered is the combination of Budagavi (US-2019/0139266), Chou (US-2017/0347100), Tuffreau (US-2018/0075622), Cai (US-9,214,042), Krishnaswamy (US-2012/0246166), and Nishi (US-2019/0204076).  However, neither the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 22, either singly or in an obvious combination.  Therefore, claim 22 distinguishes over the prior art.
	Claim 30 recites a “non-transitory, computer-readable medium storing program instructions, that when executed using one or more processors, cause the one or more processors to:” (1) “generate, for three-dimensional (3D) visual content, one or more projected two-dimensional (2D) images;” (2) “pack the generated one or more projected 2D images into one or more image frames, wherein respective sets of pixels of the one or more image frames covered by respective ones of the projected 2D images comprise pixel values that correspond to values for the respective ones of the projected 2D images;” (3) “pad pixels in the one or more image frames that are not covered by the one or more projected 2D images with a pad;” (4) “encode the one or more image frames; and” (5) “encode information indicating pixels of the one or more image frames that correspond to active regions or non-active regions of the one or more image frames, wherein the pixels that are covered by the pad are indicated as non- active regions.”
	Examiner has not discovered claim 30 in the prior art, either singly or in an obvious combination.  The closest prior art discovered is the combination of Budagavi, Chou, Tuffreau, Cai, Krishnaswamy, and Nishi, cited above.  However, neither the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 30, either singly or in an obvious combination.  Therefore, claim 30 distinguishes over the prior art.
	Claim 37 recites a “device, comprising: a memory storing program instructions; and one or more processors, wherein the program instructions, when executed using the one or more processors, cause the one or more processors to:” (1) “generate, for three-dimensional (3D) visual content, one or more projected two-dimensional (2D) images;” (2) “pack the generated one or more projected 2D images into one or more image frames, wherein respective sets of pixels of the one or more image frames covered by respective ones of the projected 2D images comprise pixel values that correspond to values for the respective ones of the projected 2D images;” (3) “pad pixels in the one or more image frames that are not covered by the one or more projected 2D images with a pad;” (4) “encode the one or more image frames; and” (5) “encode information indicating pixels of the one or more image frames that correspond to active regions or non-active regions of the one or more image frames, wherein the pixels that are covered by the pad are indicated as non-active regions.”
	Examiner has not discovered claim 37 in the prior art, either singly or in an obvious combination.  The closest prior art discovered is the combination of Budagavi, Chou, Tuffreau, Cai, Krishnaswamy, and Nishi, cited above.  However, neither the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 37, either singly or in an obvious combination.  Therefore, claim 37 distinguishes over the prior art.
	Claims 23-29, 31-36, and 38-41 each distinguish over the prior art at least due to their respective dependencies.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616